PER CURIAM:
Aaron Malin appeals from the judgment of the Cole County Circuit Court. He claims on appeal that trial court erred in (1) denying his motions to strike answers; (2) denying his motion for default judgment; (3) finding that the defendant complied with Sunshine Law requests; (4) failing to make specific findings of facts; (5) denying his motion to amend pleadings; and (6) entering an order in favor of one defendant in his wrong official capacity. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).